Citation Nr: 1706325	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-21 027A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to September 27, 2016.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1963 to December 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for hearing loss and assigned a noncompensable rating.  In a January 2017 rating decision, the RO granted entitlement to a 100 percent schedular rating with special monthly compensation for loss of use of hearing, effective September 27, 2016; the issue has been revised accordingly.


FINDING OF FACT

In a January 2017, VA Form 21-4138, Statement in Support of Claim, the Veteran withdrew (in writing) his appeal seeking a compensable rating for bilateral hearing loss prior to September 27, 2016; there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a matter of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or an authorized representative, either in writing or on the record at a hearing, before the Board issues a decision in the matter.  38 C.F.R. § 20.204.
In writing (on a January 2017, VA Form 21-4138), the Veteran withdrew his appeal seeking a compensable rating for bilateral hearing loss prior to September 27, 2016.  Hence, there remains no allegation of error of fact or law for the Board to consider regarding that issue.  Accordingly, the Board does not have any further jurisdiction to consider an appeal in the matter.


ORDER

The appeal seeking a compensable rating for bilateral hearing loss prior to September 27, 2016, is dismissed.




		
M. SORISIO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


